Myrick, J.
This action was brought to recover judgment for four hundred dollars and interest on the following instrument:—
“Jackson, Cal., March 17th, 1882.
' “ I hereby agree and promise to pay unto William O. Green the sum of four hundred dollars, for and in consideration of services to me rendered by him in finding a purchaser and selling my ranch to John Tucker, when the said Tucker or his assigns pays to me the balance of the purchase price, to wit, the sum of twenty-six hundred dollars, and when such payment is made by said Tucker, then I agree to pay the said $400 to said William O. Green.
“James Robertson.”
In addition to the averments of execution of the instrument, plaintiff averred that the balance of the purchase price, twenty-six hundred dollars, had been paid by Tucker to the defendant.
The defendant admitted the employment and services, the execution of the instrument, and that the balance of the purchase price had been paid.
The plaintiff was entitled to judgment on the pleadings. Neither of the defenses was sufficient to prevent recovery.
First. As soon as the money was paid by Tucker the defendant owed the four hundred dollars to plaintiff, and plaintiff could maintain his action without waiting for the day to expire. The instrument does not say “ on the day Tucker pays me I will pay the plaintiff”; "but it says in effect, “ when he pays me I will pay.”
Second. The matters set up in the answer as to the employment of plaintiff by Tucker, do not constitute a defense. The plaintiff made no bargain for the sale of the property; he was not authorized to make a bargain; he undertook to bring the buyer and seller together, and he did so; they made their own bargain; and, after plaintiff had rendered his service and brought them together, and after they had made their bargain, the defendant executed the instrument in suit. There is no pretense that the defendant is not satisfied .with the price he *77received; no pretense that Tucker is not satisfied with the price he paid.
Judgment and order affirmed.
Shabpstein, J., and Thornton, J., concurred.